Citation Nr: 0615567	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran had active service in the United States Army from 
March 1951 to March 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was previously before the Board in April 
2005 when the Board denied entitlement to the benefit sought.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2006 Order, the Court vacated the Board's April 
2005 decision and remanded the matter to the Board.

In May 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical records reflect that he 
sustained a left leg injury in a mining accident in 1950, 
prior to enlistment, and he continued to experience left knee 
impairment and underwent orthopedic surgery in 1951, during 
his period of active duty service from March 1951 to March 
1953.  The question, therefore, becomes whether that 
preexisting left leg injury was aggravated by his period of 
active duty service.

There is no medical opinion of record regarding the veteran's 
left knee disorder and whether it was aggravated by his 
period of active duty service or whether any treatment during 
service was for a disability strictly due to the natural 
progress of the disease.  Given the veteran's treatment 
during service and his complaints of continued left knee 
impairment thereafter, the Board finds that a medical opinion 
is required to decide this case.  See 38 C.F.R. § 3.159 
(c)(4) (2005).

The Board also notes that there may be medical records 
relevant to this case which have not been obtained.  
Specifically, the veteran has indicated that he has received 
left knee treatment from a private physician, "N.D.", M.D., 
since June 1996.  Although VA has previously requested these 
records, in light of the present remand, another attempt 
should be made to secure this evidence.  

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  

Accordingly, this case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, the RO should obtain all 
available records of VA and/or private 
treatment identified by the veteran for 
the claimed disorder.  The attention of 
the RO is specifically directed to 
treatment records from Dr. N.D.

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature and 
etiology of any current left knee 
disorder.  Based upon examination of the 
veteran and review of all pertinent 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that there was an 
increase in severity of the veteran's 
preservice left knee injury during 
service from March 1951 to March 1953 
and, if so, whether such increase in 
severity was beyond the natural progress 
of the disorder.  A complete rationale 
for any opinion rendered is requested.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





